ROBERT P. SMITH, Jr., Judge.
A landowner appeals from a final declaratory judgment allowing, as against appellant’s reliance on restrictive deed covenants, a recreational vehicle park with camping facilities on Santa Rosa Island in Okaloosa County. The trial court correctly determined that the Board of County Commissioners, successor to the Island Authority, had power under the restrictive deed covenants to authorize use of privately held lands for facilities deemed necessary and proper by the Board of County Commissioners “to serve the recreational needs of the tourists and vacationists” on the island. A recreational vehicle park with camping facilities, as proposed by appellee Fleming, was a use which the Board of County Commissioners had discretion to permit. The Board’s action in granting a building permit was therefore within the Board’s competence, and its later attempted retraction of that action was based upon the Board’s misconception that it previously acted illegally. The circuit court was therefore correct in sustaining the Board’s exercise of discretion, previously exercised, and in restoring the building permit issued to appel-lee Fleming.
AFFIRMED.
BOOTH and SHAW, JJ., concur.